
	
		III
		110th CONGRESS
		1st Session
		S. RES. 76
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 8, 2007
			Mr. Feingold (for
			 himself, Mr. Sununu,
			 Mr. Levin, Mr.
			 Kerry, Mrs. Boxer,
			 Mrs. Feinstein, Ms. Snowe, Ms.
			 Mikulski, Mrs. Clinton,
			 Mr. Lieberman, Mr. Brown, Mr.
			 Hagel, Mr. Lugar, and
			 Mr. Dodd) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			March 29, 2007
			 Reported by Mr. Biden,
			 without amendment
		
		
			April 11, 2007
			Considered, amended, and agreed to; with an amendment to
			 the title
		
		RESOLUTION
		Calling on the United States Government and
		  the international community to promptly develop, fund, and implement a
		  comprehensive regional strategy in Africa to protect civilians, facilitate
		  humanitarian operations, contain and reduce violence, and contribute to
		  conditions for sustainable peace in eastern Chad, northern Central African
		  Republic, and Darfur, Sudan.
	
	
		Whereas
			 armed groups have been moving freely between Sudan, Chad, and the Central
			 African Republic, committing murder and engaging in banditry, forced
			 recruitment of soldiers, and gender-based violence;
		Whereas
			 these and other crimes are contributing to insecurity and instability
			 throughout the region, exacerbating the humanitarian crises in these countries
			 and obstructing efforts to end violence in the Darfur region of Sudan and
			 adjacent areas;
		Whereas
			 on January 5, 2007, the United Nations High Commissioner for Refugees (UNHCR)
			 reported that cross-border attacks by alleged Arab militias from Sudan and
			 related intercommunal ethnic hostilities in eastern Chad had resulted in the
			 displacement of an estimated 20,000 people from Chad during the previous 2
			 weeks and posed a direct threat to camps housing refugees from Sudan;
		Whereas
			 these new internally displaced Chadians have strained the resources of 12
			 UNHCR-run camps in eastern Chad that are already serving more than 100,000
			 internally displaced Chadians and 230,000 refugees from Darfur and providing
			 humanitarian support and protection to more than 46,000 refugees from the
			 Central African Republic in southern Chad;
		Whereas
			 Chadian gendarmes responsible for providing security in and around the 12
			 UNHCR-run camps in eastern Chad are too few in number, too poorly equipped, and
			 too besieged by Chadian rebel actions to carry out critical protection efforts
			 sufficiently;
		Whereas
			 on January 16, 2007, the United Nations’ Humanitarian Coordinator for the
			 Central African Republic reported that waves of violence across the north have
			 left more than 1,000,000 people in need of humanitarian assistance, including
			 150,000 who are internally displaced, while some 80,000 have fled to
			 neighboring Chad or Cameroon;
		Whereas
			 in a Presidential Statement issued on January 16, 2007 (S/PRST/2007/2), the
			 United Nations Security Council reiterated its concern about the
			 continuing instability along the borders between the Sudan, Chad and the
			 Central African Republic and about the threat which this poses to the safety of
			 the civilian population and the conduct of humanitarian operations and
			 requested that the Secretary-General deploy as soon as possible an
			 advance mission to Chad and the Central African Republic, in consultation with
			 their Governments;
		Whereas
			 the Presidential Statement acknowledged the position taken by the
			 Central African and Chadian authorities in favor in principle of such a
			 presence and looks forward to their continued engagement in preparing for
			 it;
		Whereas
			 a December 22, 2006, report of the United Nations Secretary-General
			 (S/2006/1019) expressed a need to address the rapidly deteriorating security
			 situation of Sudan, Chad, and the Central African Republic and to protect
			 civilians in the border areas of Sudan, Chad, and the Central African Republic
			 and recommended a robust mission that would, among other tasks:
			 facilitate the political process; protect civilians; monitor the human rights
			 situation; and strengthen the local judicial, police and correctional
			 system;
		Whereas
			 the December 22, 2006, report went on to recommend that the force also be
			 mandated and equipped to deter attacks by armed groups and react preemptively
			 to protect civilians, including refugees and internally displaced persons, with
			 rapid reaction capabilities;
		Whereas
			 on August 30, 2006, the United Nations Security Council passed Security Council
			 Resolution 1706 (2006), authorizing a multidimensional presence consisting of
			 political, humanitarian, military and civilian police liaison officers in key
			 locations in Chad, including in the internally displaced persons and refugee
			 camps and, if necessary, in the Central African Republic;
		Whereas
			 continuing hostilities will undermine efforts to bring security to the Darfur
			 region of Sudan, dangerously destabilize volatile political and humanitarian
			 situations in Chad and the Central African Republic, and potentially disrupt
			 progress towards peace in southern Sudan;
		Whereas
			 a December 2006 United Nations assessment mission report outlined possibilities
			 for a mission in Chad, including a force large enough to monitor the border,
			 deter attacks, and provide civilian protection;
		Whereas
			 the United Nations Security Council has requested proposals for a United
			 Nations force in Chad and the Central African Republic to help protect and
			 provide humanitarian assistance to tens of thousands of civilians affected by
			 the conflict that began in Darfur; and
		Whereas
			 a technical assessment mission was dispatched in January 2007 toward that end:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)expresses concern for the more than
			 1,000,000 citizens of Sudan, Chad, and the Central African Republic who have
			 been adversely affected by this interrelated violence and instability;
			(2)calls upon the Governments of Chad and
			 Sudan—
				(A)to reaffirm their commitment to the Tripoli
			 Declaration of February 8, 2006, and the N’Djamena Agreement of July 26,
			 2006;
				(B)to refrain from any actions that violate
			 these agreements; and
				(C)to cease all logistical, financial, and
			 military support to each others’ insurgent groups;
				(3)urges the Government of Chad to improve
			 accountability and transparency as well as the provision of basic services to
			 redeem the legitimacy of the Government in the eyes of its citizens;
			(4)urges the Government of Chad to take action
			 to increase political participation and to strengthen democratic institutions
			 to ensure that all segments of society in Chad can participate in and benefit
			 from a transparent, open, and capable government;
			(5)urges the Government of Chad, the
			 Government of Sudan, and other key regional and international stakeholders to
			 commit to another round of inclusive political negotiations that can bring
			 lasting peace and stability to the region;
			(6)urges the Government of the Central African
			 Republic—
				(A)to engage in constructive and inclusive
			 dialogue with rebels in the northwestern region of the country;
				(B)to hold accountable security forces
			 engaging in human rights violations; and
				(C)to strengthen government services in order
			 to meet the needs of affected populations;
				(7)calls upon the President to urge the United
			 Nations Security Council to appoint a senior United Nations official to direct
			 and coordinate all international humanitarian activities on both sides of
			 Sudan’s western border and expand the response to emergency needs related to
			 the political and humanitarian situation in the Central African
			 Republic;
			(8)urges the President to utilize the
			 resources and leverage at the President's disposal to press for the immediate
			 deployment of an advance United Nations mission to eastern Chad and northern
			 Central African Republic to lay the groundwork for a robust multilateral and
			 multidimensional presence;
			(9)urges the United Nations Security Council
			 to authorize a multilateral and multidimensional peacekeeping force to eastern
			 Chad and northern Central African Republic with the mandate and means—
				(A)to ensure effective protection of
			 civilians, particularly refugees and internally displaced persons, including by
			 preempting, preventing, and deterring attacks on civilians;
				(B)to organize regular patrols along the
			 western border of Sudan and implement practical protection measures for asylum
			 seekers;
				(C)to maintain the civilian and humanitarian
			 nature of the internally displaced persons and refugee camps in Chad and
			 facilitate the efforts of aid workers;
				(D)to deter, monitor, investigate, and report
			 attacks on humanitarian personnel and assets;
				(E)to provide around the clock physical
			 security in the camps and surrounding areas, including organized patrols to
			 guarantee freedom of movement to all civilians and humanitarian workers;
				(F)to coordinate and share information with
			 humanitarian organizations, actively preserve unhindered humanitarian access to
			 all displaced persons, and ensure the safety of all humanitarian workers in
			 accordance with international humanitarian law;
				(G)to collect and report evidence of human
			 rights violations and perpetrators to the United Nations on a timely and
			 regular basis; and
				(H)to support domestic and multilateral
			 initiatives to strengthen local judicial, police, and correctional systems in
			 Chad; and
				(10)urges the President and the international
			 community to coordinate efforts to make available sufficient resources in
			 support of this multilateral and multidimensional mission, as well as adequate
			 assistance to meet the continuing humanitarian and security needs of the
			 individuals and areas most affected by this conflict.
			
